Citation Nr: 0212718	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for pulmonary emphysema, 
the residual of an upper respiratory infection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied the veteran's claim of entitlement to 
service connection for pulmonary emphysema, the residuals of 
an upper respiratory infection.  A hearing was held at the RO 
in April 2001. 


FINDING OF FACT

The objective evidence does not demonstrate that the veteran 
suffers from emphysema that is in any way related to service, 
to include an upper respiratory infection diagnosed in 
service.


CONCLUSION OF LAW

Emphysema was neither incurred in nor aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran suffers from pulmonary emphysema, the 
residuals of an upper respiratory infection the veteran 
suffered from while in service.   

The Board observes that law enacted during the course of this 
appeal, and its implementing regulations, essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran was sent a letter in 
June 2001 which explained, among other things, the Veterans 
Claims Assistance Act (VCAA) and what evidence was needed to 
substantiate his claim.  Further, the veteran was provided 
with a Statement of the Case and a Supplemental Statement of 
the Case which provided more than adequate notification of 
the information and medical evidence necessary to 
substantiate the claim.  

Thus, the veteran has been advised of the evidence necessary 
to substantiate his claim, and his claim was considered by 
the RO subsequent to the enactment of the liberalizing law.  
It is also noted that a VA respiratory examination was 
accomplished in January 2002.  Further, the RO attempted to 
locate private treatment records, from a Dr. Martin Mango, 
whom the veteran claimed to have been treated by in the 1980s 
for the beginning stages of emphysema; however, the RO was 
informed that Dr. Mango no longer had any such records.  
Therefore, the facts relevant to these claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  As such, the veteran will not be 
prejudiced as a result of the Board deciding this claim.

Applicable law provides that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

As noted above, the veteran served on active duty from 
December 1963 to December 1966.  A review of his service 
medical records reveals that in February 1964, the veteran 
was diagnosed with an upper respiratory infection, with 
symptoms including a sore throat, chills, and a fever.  The 
infection was characterized as acute, and the veteran was 
treated and cured.  In March 1965, the veteran was again seen 
with an upper respiratory infection which included a sore 
throat.  In October 1965, he was diagnosed with tonsillitis, 
and in April 1966 he was seen complaining of a sore throat 
and was treated.  On separation examination of October 1966, 
the veteran's lungs, chest, mouth and throat were found to be 
normal.  

Private medical records from Millard Fillmore Health Systems 
reflect that X-rays taken in January 1998 revealed underlying 
hyperinflation suggesting changes of chronic obstructive 
pulmonary disease (COPD).  The veteran was admitted to this 
facility's emergency room in January 1999 complaining of 
shortness of breath with a cough.  He was diagnosed with 
acute bronchitis with resolving pneumonia.   
 
Post service evidence also includes VA outpatient treatment 
records.  Chest X-rays taken in March 1999 revealed evidence 
of COPD with lung hyperexpansion and fibrotic/post 
inflammatory change.  In June and July 1999, the veteran was 
seen complaining of shortness of breath and was diagnosed 
with bronchitis and COPD, respectively.  In August 1999 
pulmonary function tests were performed and interpreted as 
showing severe restricted airways obstruction.  In October 
1999, the veteran was seen on a follow up basis for his COPD, 
and in December 1999, chest X-rays showed no acute pulmonary 
heart disease except emphysema. 

In January 2000, the veteran was seen and diagnosed with 
emphysema, and pulmonary function tests accomplished in 
February 2000 showed severe airways obstruction.  Chest X-
rays taken in March 2000 raised the question of an interval 
development of a right hilar mass.  In April 2000, the 
veteran was seen for follow up outpatient examination and was 
diagnosed with COPD and a hilar mass.  In May 2000, pulmonary 
function tests were again performed and were again 
interpreted as demonstrating severe airways obstruction.  X-
rays taken in June 2000 showed no changes except those 
consistent with COPD.  A computerized tomography (CT) scan 
accomplished in June 2000 showed evidence of COPD and 
slightly increased density in both lower lung fields possibly 
representing alveolitis.  

In January 2001, lay statements were received from the 
veteran's mother, sisters, and a fellow serviceman.  
Essentially, each states that they knew or heard that while 
in service, the veteran was hospitalized while in service 
with an upper respiratory infection.   

During the April 2001 RO hearing, the veteran testified that 
he was hospitalized with an upper respiratory infection in 
February 1964 and was treated again in April 1965 for a 
similar infection.  He stated that about eighteen years ago 
he was told by a Dr. Mango that he had the beginning stages 
of emphysema, but that (as noted above) records of this 
examination were not available.  The veteran added that he 
takes different medication for his respiratory ailment, to 
include inhalers, that he becomes short of breath easily, and 
is frequently tired.  He noted that he has a benign spot on 
his lung which he has been told could be related to 
respiratory infections in service, but essentially pointed 
out that doctors would need copies of his service medical 
records in order to give a definitive opinion (the Board 
assumes he was referring to VA doctors as he noted that all 
of his current treatment was by VA).   

A VA examination was accomplished in January 2002, the report 
of which indicates that the examiner reviewed the claims 
folder, and that the veteran gave a history of an onset of 
fatigue and shortness of breath twelve to fifteen years 
prior.  He noted that a cough has been prominent, and that he 
has occasional exacerbations.  The veteran noted that he has 
been treated with an albuterol nebulizer, and denied any 
definite diagnosis of pneumonia since his infection in 
service.  He pointed out that he has been unable to work 
"for some time" due to shortness of breath.  

On physical examination, the veteran was found to be alert 
and well developed, and was slightly shot of breath while 
dressing and undressing.  His breath sounds were diminished 
in the mid-lung fields bilaterally.  Chest X-rays taken in 
conjunction with this examination revealed bullous emphysema 
without superimposed acute cardiopulmonary process.  A 
pulmonary function test also accomplished in conjunction with 
this examination again showed severe airways obstruction with 
hyperinflation present.  

As a result of this examination, the veteran was diagnosed 
with COPD with bullous emphysema.  The examiner opined that 
it was unlikely that this disability was related to the 
veteran's inservice upper respiratory infection.  He noted 
that while the veteran presented in service with rhinorrhea, 
a sore throat, chills, a fever, and a cough, examination of 
his lungs at the time was negative, chest X-rays were 
negative, his white blood cell count was within normal 
limits, and a throat culture showed moderate pneumococcus.  
The examiner pointed out that on separation examination the 
veteran denied shortness of breath and a cough, and 
examination of his lungs was again negative.    

Again, the veteran and his representative contend that the 
veteran suffers from emphysema that had its onset during the 
veteran's service, specifically as a result of the upper 
respiratory infection of February 1964.  Taking into account 
all of relevant evidence discussed above, however, the Board 
finds that service connection is not warranted for emphysema.  

In this regard, the Board again notes that while the service 
medical records indeed show that the veteran was hospitalized 
for an upper respiratory infection in February 1964 and was 
treated for a sore throat on a few occasions thereafter, it 
is clear that these bouts were acute and transitory and 
resolved without residual disability.   The first medical 
indication that the veteran suffered from a respiratory 
ailment is contained in the January 1998 records from Millard 
Fillmore Health System, and even assuming the veteran was 
seen by a Dr. Mango and diagnosed with the early stages of 
emphysema, this treatment occurred, according to the veteran, 
more than a decade after he separated from service.   

In addition, there is no competent evidence of record that 
otherwise shows that the veteran's currently diagnosed 
emphysema is related to his service, particularly the 
February 1964 upper respiratory infection.  Significantly, 
the examiner who recently examined the veteran and who 
reviewed the claims folder was of the opinion that it was 
unlikely that the veteran's emphysema (and COPD) was related 
to his service. 

The Board stresses that the medical diagnosis of emphysema 
years after service, without any other medical evidence 
(i.e., competent medical opinion or treatment records dated 
just after service, or an opinion relating the disease to 
service) to support the veteran's contention that the 
currently diagnosed emphysema is related to service is 
insufficient to substantiate the veteran's claim.  Along 
these lines, it is pointed out that the veteran's testimony 
to the effect that his emphysema is related to his inservice 
upper respiratory infection, without supporting medical 
evidence (and he does not have the requisite medical training 
or expertise), is not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  

The bottom line in this matter is that there is no medical 
evidence indicating or even suggesting that the veteran's 
emphysema is related to his period of active military 
service.   

In conclusion, the preponderance of the evidence is against 
the claim that the veteran suffers from emphysema that is 
related in any way to his active duty service.  As such, the 
legal criteria for service connection for this disability has 
not been met.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and service connection for emphysema, the residual 
of an upper respiratory infection, must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

